        Case 7:19-cr-00522 Document 235 Filed on 03/25/21 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                         March 25, 2021
                            UNITED STATES DISTRICT COURT
                                                                                       Nathan Ochsner, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
VS.                                               § CRIMINAL ACTION NO. 7:19-CR-00522-1,3,4
                                                  §
RICARDO QUINTANILLA;                              §
ARTURO CUELLAR, JR.;                              §
DANIEL GARCIA;                                    §

                                             ORDER

        The Court now considers Defendants’ “Motion to Continue and Extend,”1 “Corrected

Motion to Advance Status Hearing,”2 and “Agreed Joint Motion to Extend.”3 All motions address

concerns regarding the March 26, 2021 pre-trial motion deadline in light of the April 1, 2021 status

conference. The Court will address the request for continuance of the trial at the status conference,

but now extends the pretrial motion deadline to April 5, 2021. The status conference remains set for

April 1, 2021.

        IT IS SO ORDERED

        DONE at McAllen, Texas, this 25th day of March, 2021.


                                                  ___________________________________
                                                  Micaela Alvarez
                                                  United States District Judge




1
  Dkt. No. 231.
2
  Dkt. No. 233.
3
  Dkt. No. 234.


1/1
